Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 27, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  147735(61)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellant,                                                         David F. Viviano,
                                                                                                       Justices
                                                             SC: 147735
  v                                                          COA: 312966
                                                             Wayne CC: 12-003749-FH
  THABO JONES,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee to adjourn the case
  from the April 2014 session of the Court is GRANTED. The clerk is directed to schedule
  the case for argument and submission at a future session.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 27, 2014